BLD-109                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 18-3025
                                       ___________

                                  LESLIE E. THOMAS,
                                               Appellant

                                             v.

                              UNION COUNTY COURT
                       ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                         (D.C. Civil Action No. 4-17-cv-00505)
                     District Judge: Honorable Malachy E. Mannion
                      ____________________________________

                        Submitted for Possible Summary Action
                   Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   February 21, 2019

                Before: AMBRO, KRAUSE and PORTER, Circuit Judges

                            (Opinion filed: February 27, 2019)
                                        _________

                                        OPINION*
                                        _________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Leslie Thomas appeals from an order of the United States District Court for the

Middle District of Pennsylvania, which dismissed his petition for a writ of error coram

nobis for lack of jurisdiction. As we agree that the District Court lacked jurisdiction, we

will summarily affirm the District Court’s judgment.

       Following a jury trial in 1995, Thomas was convicted of indecent assault,

corruption of a minor, and endangering the welfare of a child. According to Thomas, he

was released from prison over 24 years ago, after serving his criminal sentence.

Thomas’s coram nobis petition alleged that he was wrongly convicted because of errors

committed by his attorney and the trial court. He asked the District Court to vacate his

conviction and expunge his criminal record. The District Court dismissed Thomas’s

petition, determining that it lacked jurisdiction to grant the relief he sought.1 Thomas

appealed.2




1
  Thomas also filed documents in the District Court that were construed as motions to
reconsider. The District Court denied those motions. Dkt. #53. Thomas did not appeal
from that order, so we do not consider it here. See Fed. R. App. P. 4(a)(4)(B)(ii).
2
  We exercise plenary review of a district court’s decision to dismiss for lack of subject
matter jurisdiction. See GBForefront, L.P. v. Forefront Management Group, LLC, 888
F.3d 29, 34 n.5 (3d Cir. 2018). In determining whether the District Court had
jurisdiction, we consider the allegations of the petition in the light most favorable to
Thomas. See Giovanni v. Dep’t of Navy, 906 F.3d 94, 102 (3d Cir. 2018). We may take
summary action if an appeal fails to present a substantial question. See 3d Cir. I.O.P.
10.6.

                                             2
         As the District Court properly determined, and as we have informed Thomas

previously,3 federal courts lack jurisdiction to entertain a petition for a writ of error

coram nobis if the petitioner seeks to vacate a state court conviction. See Obado v. New

Jersey, 328 F.3d 716, 718 (3d Cir. 2003) (per curiam). Thomas argues here, as he did in

the District Court, that the state court “lost jurisdiction” because of the errors in his trial.

Thomas does not support this argument by citation to authority, but even if he were

correct, a loss of jurisdiction in state court would not somehow create jurisdiction in

federal court. See Cardona v. Bledsoe, 681 F.3d 533, 535 (3d Cir. 2012) (“Federal courts

are courts of limited jurisdiction. They possess only that power authorized by

Constitution and statute.” (quoting Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S.

375, 377 (1994))).

         Because the District Court properly dismissed Thomas’s petition for lack of

jurisdiction, we will summarily affirm the District Court’s judgment.4




3
 In 2002, Thomas filed a petition for a writ of error coram nobis directly with this Court.
We dismissed the petition for lack of jurisdiction. See C.A. No. 02-2423 (judgment
entered July 24, 2002). We also transferred that petition to the District Court to be
construed as a notice of appeal from the District Court’s denial of his petition filed under
24 U.S.C. § 2254. We later denied Thomas’s application for a certificate of
appealability, noting that Thomas had failed to show that jurists of reason would find it
debatable whether the district court was correct in ruling that his petition was untimely.
See C.A. No. 02-3097.
4
    Thomas’s motion for appointment of counsel and his other motions are denied.
                                            3